Dismissed and Memorandum Opinion filed May 24, 2007







Dismissed
and Memorandum Opinion filed May 24, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00393-CR
____________
 
RONNEY WILLIAMS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 628066
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to possession of a controlled substance.  In accordance
with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on November 23, 1992, to confinement for fifteen years in
the Institutional Division of the Texas Department of Criminal Justice.  No
timely motion for new trial was filed.  Appellant filed a pro se notice of
appeal on December 21, 2005.  Because the notice of appeal was untimely, we
dismissed the appeal for want of jurisdiction on January 26, 2006.




On May
11, 2007, we received an order to transfer Court of Appeals Number
01-07-00249-CR, Trial Court Case Number 628066, from the First Court of
Appeals.  That same day, the clerk=s record was filed in this court. 
The clerk=s record reflects appellant filed another notice of appeal on January 23,
2006, and again on December 11, 2006.
A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal which complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed May 24,
2007.
Panel consists of Justices Yates, Anderson, and Frost.
Do Not Publish.